t c memo united_states tax_court owen e smith petitioner v commissioner of internal revenue respondent docket no filed date owen e smith pro_se dennis r onnen for respondent memorandum findings_of_fact and opinion haines judge this case arises under section from petitioner’s request for relief from joint_and_several_liability 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar for unpaid federal_income_tax liabilities for and years at issue respondent determined petitioner was not entitled to relief the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 or in the alternative under sec_6015 as explained herein we find petitioner is not entitled to relief under either subsection b or subsection f findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time he filed his petition petitioner resided in missouri personal background petitioner graduated from central high school in kansas city missouri and did not pursue further education he served a 5-year apprenticeship as a plumber and later became a pipe fitter for general motors in he took an income_tax preparation course from h_r block and prepared tax returns for them for years in petitioner began working for the internal_revenue_service irs as a gs-3 tax examiner in petitioner became an irs customer service representative and assisted taxpayers who had questions regarding their tax accounts for the past years petitioner served as a full-time union representative within the irs petitioner married tressie m lyman-smith ms lyman in before and during her marriage to petitioner ms lyman owned and operated a restaurant known as steak’m take’m with which petitioner had no involvement however petitioner prepared the couple’s joint income_tax returns including the schedules c profit or loss from business for ms lyman’s restaurant operations for each of the years at issue using figures ms lyman gave him the losses reported on schedules c for and were dollar_figure dollar_figure dollar_figure respectively and the couple reported a dollar_figure profit on schedule c for before the years at issue petitioner opened bank accounts at a local credit_union in which he deposited his individual earnings in or petitioner gave ms lyman signature_authority for his accounts and ms lyman placed her separate restaurant deposits for and therein on date ms lyman opened separate_accounts yet continued to place the bulk of her business deposits into the couple’s joint accounts notice_of_deficiency and procedural background on date respondent issued a notice_of_deficiency to petitioner and ms lyman in the notice_of_deficiency respondent reconstructed schedule c gross_receipts using the bank 2during and ms lyman deposited percent of her business deposits into the joint accounts and the other percent in her separate_accounts deposits and cash_expenditures_method and determined there were omissions of gross_receipts for and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively ms lyman filed a separate tax_court petition at docket no in response to the notice_of_deficiency as a result of the documentation provided in that case the proposed deficiencies were reduced and the accuracy-related_penalty under sec_6662 was substituted for the fraud_penalty under sec_6663 for each year the revised deficiencies for and are dollar_figure dollar_figure dollar_figure and dollar_figure respectively and the penalties under sec_6662 for and are dollar_figure dollar_figure dollar_figure and dollar_figure respectively the revised deficiency figures are based almost entirely on unreported schedule c gross_receipts for and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively opinion when a husband and wife file a joint federal_income_tax return they are jointly and severally liable for the amount of tax_shown_on_the_return or found to be owed sec_6013 114_tc_276 however a spouse may qualify for relief from joint_and_several_liability under sec_6015 c or f if various requirements are met petitioner and ms lyman were married as of the beginning of the trial disqualifying petitioner from potential relief under c however petitioner contends he qualifies for full relief from joint liability under b or in the alternative that he is entitled to equitable relief under sec_6015 our jurisdiction to review petitioner’s request for relief is conferred by sec_6015 which allows a spouse who has requested relief from joint_and_several_liability to contest the commissioner’s denial of relief by filing a timely petition in this court i relief from joint_and_several_liability under sec_6015 sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability for tax including interest penalties and other_amounts if the taxpayer requesting relief satisfies each of the following five requirements of subparagraphs a through e a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the five requirements of sec_6015 are stated in the conjunctive furthermore except as provided by sec_6015 the requesting spouse bears the burden of proving that he satisfies each of these five requirements see rule a 118_tc_106 affd 353_f3d_1181 10th cir if the requesting spouse fails to meet any one of the five requirements he fails to qualify for relief 119_tc_306 affd 101_fedappx_34 6th cir respondent does not dispute that petitioner satisfies three elements of sec_6015 namely those regarding the filing of a joint_return the attribution of an understatement_of_tax to an erroneous item of the nonrequesting spouse and timely election under sec_6015 b and e respectively thus we consider only whether petitioner satisfies the remaining two elements of sec_6015 a sec_6015 the first element sec_6015 requires that in signing the return the individual seeking relief did not know and had no reason to know of the understatement a requesting spouse has knowledge or reason to know of an understatement if he actually knew of the understatement or if a reasonable person in similar circumstances at the time he signed the return could be expected to know that the return contained an understatement sec_1_6015-2 income_tax regs petitioner has shown that he did not know and had no reason to know of the understatement attributable to steak’m take’m because he had no control_over the restaurant’s finances or knowledge of its operations consequently we must decide whether on the dates he signed the returns petitioner had reason to know that the returns understated the tax_liabilities for those years a requesting spouse is considered to have reason to know in this context if a reasonably prudent taxpayer in his or her position at the time he or she signed the return could be expected to know that the return contained an understatement or that further investigation was warranted butler v commissioner supra pincite see also 25_f3d_1289 5th cir affg tcmemo_1993_252 hence the spouse seeking relief may have a duty_of inquiry with the requirement in sec_6015 is virtually identical to the same requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis doyel v commissioner tcmemo_2004_35 regard to the return butler v commissioner t c pincite- this duty_of inquiry is a subjective test and its focus is on the individual seeking innocent spouse relief id pincite it recognizes that the suspicions of a spouse who is a lawyer or accountant should be triggered more easily than those of someone without such training compare ohrman v commissioner tcmemo_2003_301 requesting spouse was a lending officer at two large banks who controlled the family finances affd 157_fedappx_997 9th cir with 3_f3d_1342 9th cir requesting spouse was stay- at-home mom with a high school education revg tcmemo_1991_ in applying the foregoing reason to know standard the following factors are considered relevant education level we note that petitioner’s education ended with high school and he never pursued college or coursework in accounting finance or mathematics however petitioner has some understanding of the income_tax system as evidenced by his enrollment in a tax preparation course and his preparation of returns for h_r block for years furthermore petitioner has been an employee of the irs since and presumably has had additional exposure to the tax system involvement in financial affairs petitioner credibly demonstrated that his involvement in the family’s financial affairs was negligible ms lyman was given the primary responsibility of managing all living_expenses while petitioner simply direct-deposited his check and made occasional purchases with his debit card however petitioner was the primary account_holder on the accounts to which ms lyman deposited the bulk of her business proceeds for the years at issue accordingly petitioner had full access to the monthly financial statements and could review the proceeds of ms lyman’s business transactions large or lavish expenses the record shows that petitioner made mostly minor purchases during the years at issue the exception is petitioner’s purchase in of a used ford suv however petitioner credibly testified that this vehicle was purchased primarily with insurance proceeds that he received from an auto accident claim settlement the record is devoid of any additional information regarding potential large or lavish expenses petitioner made during the years in question nonrequesting spouse’s evasion or deceit the last factor is whether ms lyman was evasive or deceitful regarding the couple’s finances as noted petitioner was the primary account_holder on most of the accounts in which ms lyman made business deposits for the years at issue the record shows that percent of her business deposits in and and percent of her business deposits in and were made to the accounts in petitioner’s name with only marginal amounts being deposited into ms lyman’s separate_accounts consequently petitioner had access to the accounts and oversight of the couple’s finances further petitioner presents no evidence to show that the deficiency was the result of concealment or deceit on the part of ms lyman duty_of inquiry taking all factors into consideration we must decide whether a reasonably prudent taxpayer in petitioner’s position would have had reason to know or a duty to inquire whether income was omitted from his joint returns a spouse may have a duty to inquire if he or she knows enough facts so as to be placed on notice of the possibility of a substantial_understatement of tax 897_f2d_441 9th cir affg tcmemo_1987_522 a joint tax_return reporting a large deduction that significantly reduces a couple’s tax_liability generally puts the taxpayer who joins in filing the return on notice that the return may contain an understatement see levin v commissioner tcmemo_1987_67 consequently the requesting spouse is deemed to have constructive knowledge of the understatement if she fails to inquire see von kalinowski v commissioner tcmemo_2001_21 requesting spouse found to possess constructive knowledge of understatement where income of dollar_figure was offset by losses of dollar_figure petitioner and ms lyman’s tax returns reported large deductions that significantly reduced their joint tax_liabilities during the years at issue because petitioner prepared and signed those returns he would have noticed the net losses and resulting deductions repeatedly claimed for ms lyman’s business presumably such large losses caused by understated gross_receipts over a period of years would cause him to question how he and ms lyman were able to maintain their standard of living consequently petitioner could be expected to know that the returns contained understatements thus raising his duty to inquire see levin v commissioner supra petitioner prepared the schedules c of the returns for the years at issue by entering the numbers provided by ms lyman however a taxpayer who files a joint_return with his spouse may not turn a blind eye to the return and thereby avoid the duty to inquire id see also 57_tc_732 moreover a taxpayer who prepares a return is not relieved of the duty to prepare an accurate return if the taxpayer relies on summarized information provided by the taxpayer’s spouse when information upon which the summary is based is available to the taxpayer 114_tc_333 petitioner’s testimony indicates that he simply relied on the numbers ms lyman provided and failed to investigate or inquire as to their origin or accuracy as a result of his failure to fulfill his duty to inquire petitioner is deemed to have constructive knowledge of the understatements on the returns a reasonably prudent person with experience filing a return would have questioned repeated deductions and net losses of such magnitude in the absence of a diminished standard of living see eg 117_tc_279 furthermore had petitioner investigated the bank statements for the accounts to which his name was affixed he would have noticed that his account balances did not correspond to the sizable losses he claimed on his return for each of the years at issue we conclude that petitioner under the facts and circumstances of this case had a duty to inquire regarding the gross_receipts omitted from his returns because he failed to satisfy his duty_of inquiry we find that he had reason to know of the understatements of tax under sec_6015 see id charlton v commissioner supra hayman v commissioner tcmemo_1992_228 affd 992_f2d_1256 2d cir b sec_6015 the second of the two remaining elements takes into account all the facts and circumstances in deciding whether it is inequitable to hold the relief-seeking spouse liable for a deficiency sec_6015 the two material factors most often cited and considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse alt v commissioner t c pincite jonson v commissioner t c pincite there is no allegation of concealment overreaching or any other wrongdoing on the part of ms lyman however there is evidence that petitioner benefited substantially from the omissions of income on the returns the overstated losses generated by ms lyman’s activities completely offset petitioner’s income in and and most of his income in consequently petitioner and ms lyman received significant tax refunds during those years we conclude by a preponderance_of_the_evidence that it would not be inequitable to hold petitioner liable for the 4because this requirement is almost identical to the requirement of former sec_6013 cases interpreting that section remain instructive to our analysis 114_tc_276 deficiencies for the years at issue thus we sustain respondent’s determination denying petitioner relief from joint_and_several_liability under sec_6015 ii relief from joint_and_several_liability under sec_6015 relief may be granted from joint_and_several_liability under f if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c this court has jurisdiction to determine whether a taxpayer is entitled to equitable relief under sec_6015 sec_6015 see also farmer v commissioner tcmemo_2007_74 our determination is made in a trial de novo 130_tc_115 the commissioner prescribed procedures in revproc_2003_ 2003_2_cb_296 that irs personnel must use to determine whether a requesting spouse qualifies for relief under sec_6015 revproc_2003_61 sec_4 c b pincite lists threshold conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent concedes that petitioner meets each of the threshold conditions revproc_2003_61 sec_4 c b pincite provides that once the threshold conditions have been satisfied equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable revproc_2003_61 sec_4 lists several factors that the commissioner and ultimately this court may consider in determining whether to grant equitable relief under sec_6015 no single factor is determinative all factors are to be considered and weighed appropriately and the listing of factors is not intended to be exhaustive see 120_tc_137 jonson v commissioner supra pincite our analysis of the relevant facts and circumstances is set forth below a marital status petitioner and ms lyman were married when petitioner sought relief this factor is neutral b economic hardship this factor favors relief if payment of the owed taxes would cause the requesting spouse to suffer economic hardship revproc_2003_61 sec_4 a ii c b pincite the commissioner considers the taxpayer to suffer economic hardship if payment of the tax would prevent the taxpayer from meeting reasonable basic living_expenses sec_301_6343-1 sec_5in analyzing such factors as the taxpayer’s marital status whether the taxpayer would suffer hardship and whether the taxpayer has complied with income_tax laws in subsequent years our inquiry is directed to the taxpayer’s status at the time of trial proced admin regs revproc_2003_61 sec_4 c a ii c b pincite as the record does not indicate that petitioner would experience economic hardship from paying the tax this factor favors respondent petitioner argues that because he is an irs employee he could lose his employment under the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec b 112_stat_721 this section authorizes the commissioner to terminate the employment of an irs employee if there is a final administrative or judicial determination that the employee has committed in the performance of his official duties an act or omission described in rra section b among which is a willful understatement of federal tax_liability unless such understatement is due to reasonable_cause and not to willful neglect id sec b this court has no occasion to decide whether petitioner willfully understated his tax_liabilities within the meaning of rra section b and he has not called to our attention any final administrative or judicial determination that he has committed such an act consequently we consider his reliance on rra section misplaced c knowledge or reason to know with regard to an income_tax_liability resulting from a deficiency we are less likely to grant relief under sec_6015 if the requesting spouse knew or had reason to know of the item giving rise to the deficiency we have already attributed to petitioner constructive knowledge of the understated gross_receipts giving rise to the tax deficiencies see supra p thus this factor favors respondent d nonrequesting spouse’s legal_obligation to pay we conclude that this factor does not apply because petitioner and ms lyman are not divorced see ferrarese v commissioner tcmemo_2002_249 see also washington v commissioner supra pincite e significant benefit receipt by the requesting spouse either directly or indirectly of a significant benefit in excess of normal support from the unpaid liability or the item giving rise to the deficiency weighs against relief lack of a significant benefit beyond normal support weighs in favor of relief normal support is measured by the circumstances of the particular parties 93_tc_672 as discussed previously we conclude that petitioner significantly benefited beyond the receipt of normal support from the omission_of_income and that this factor favors respondent see supra p f compliance with income_tax laws respondent concedes that petitioner has complied with income_tax laws in all subsequent years even for the years at issue petitioner promptly filed returns this factor favors petitioner g conclusion the only factor favoring relief is that petitioner has complied with all tax laws this factor is strongly outweighed by petitioner’s failure to show economic hardship his inability to demonstrate that he had no reason to know of items giving rise to the deficiencies and his failure to show he did not receive a significant economic benefit on the basis of the above we find that petitioner has failed to carry his burden of proving that he is entitled to relief from joint_and_several_liability under sec_6015 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
